Exhibit 10-15

TEGNA Inc.
Compensation for Non-Employee Directors


Annual Fees


Each director is entitled to receive an annual cash retainer of $100,000,
payable on a quarterly basis. Directors do not receive fees for board or
committee meeting attendance. The independent Chairman of the Board is entitled
to receive an additional annual cash retainer of $120,000 and each committee
chair is entitled to receive an additional annual cash retainer of $20,000.


Each director is also entitled to receive an annual award of restricted stock
units with a grant date value of $125,000 based on the closing market price of
the Company’s common stock on the grant date, which is the date of the Annual
Shareholders’ meeting. These restricted stock units receive dividend
equivalents, vest in equal quarterly amounts over one year and will be held by
the Company for the benefit of the director until the director leaves the Board,
at which time vested restricted stock units are paid to the director in TEGNA
stock.


Vesting Rules


Upon the retirement of a non-employee director due to the age of service
limitations set forth in the Company’s By-laws, the director’s restricted stock
units will vest immediately. Restricted stock units also automatically vest upon
a change of control of the Company. If a non-employee director ceases to be a
director for reasons other than the age of service limitations set forth in the
Company’s By-laws, the director’s unvested restricted stock units will be
forfeited.


Deferral


Under the Company’s Deferred Compensation Plan, directors may elect to defer
payment (and taxation) of all or part of their cash director’s fees. Amounts may
be paid out of the Deferred Compensation Plan in installments or in a lump sum
on a date the director designates when he or she elects to have funds withheld.
Deferred fees may be invested in any of the numerous investment alternatives
designated under the Deferred Compensation Plan.


Other Compensation


Directors receive travel accident insurance of $1,000,000 for death,
dismemberment or other injuries. The travel accident insurance is in effect 24
hours a day, anywhere in the world while a director is on Company business.
Directors are also entitled to receive a match from the TEGNA Foundation of
charitable gifts made by them up to a maximum of $10,000 each year.


Expenses


Directors are reimbursed for their reasonable expenses of attending board and
committee meetings.

